El Juez Asociado Su. Wole,
emitió la opinión del tri- ■ bnnal.
La apelante fné convicta de un delito de violación a la Sección Ia. de la ley No. 45 de 1919 finando el mínimum de jornal para las mujeres, y ataca la constitucionalidad de dicha ley. - En los casos de El Pueblo v. Alvarez, 28 D. P. R. 937, y El Pueblo v. Porto Rican American, Tobacco Co., 29 D. P. R. 397 sostuvimos la constitucionalidad de dicha ley. Sin embargo, desde entonces para acá una ley similar ha sido sometida a la consideración de la Corte Suprema de los Estados Unidos y declarada anticonstitucional: Adkins v. Children’s Hospital of the District of Columbia, 261 U. S. 525. La teoría de ese caso es que una ley que intenta fijar un jornal mínimo constituye una restricción de la libre con-tratación garantizada por la quinta enmienda a la Consti-tución ele los Estados Unidos. Las disposiciones relevantes de la quinta enmienda han sido parafraseadas en las pri-meras palabras del artículo 2 de nuestra Ley Orgánica, como sigue: “No se pondrá en vigor en Puerto Rico nin-guna ley que privare a una persona de la vida, libertad o propiedad sin el debido procedimiento de ley.”
En el mismo artículo de la Ley Orgánica aparecen las siguientes palabras: “Nada de lo contenido en esta ley será interpretado en el sentido de limitar la facultad de la Asam-blea Legislativa para decretar leyes para la protección de la vida, salud y seguridad de empleados y obreros.” En el caso de El Pueblo v. Alvarez, supra, consideramos que la ley de salario mínimo era una medida de salud pública debidamente tomada por la legislatura. Pudiera sostenerse que la legislatura de Puerto Rico en efecto dijo que un jornal mínimo era necesario para la mujer trabajadora en Puerto Rico. La Corte Suprema de los Estados Unidos, en el caso de El Pueblo v. Adkins, por un voto de cinco contra tres, ha considerado que la obtención de un jornal mí-*833nimo no es una cuestión ele salud pública. Cualesquiera que sean las opiniones personales de los jueces de esta corte,, estamos necesariamente obligados por la decisión de la Corte.-Suprema de los Estados Unidos..
Por tanto debe resolverse que la Sección 3a. de la Ley No. 45 de 1919 es anticonstitucional y nula.
La sentencia debe ser revocada y absuelta la acusada.

Revocada la sentencia apelada y absuelta la acusada.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Alclrey, Hutchison y Franco Soto.